Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2017

                                    No. 04-17-00418-CR

                                     David S. BISHOP,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3326
                             Laura Lee Parker, Judge Presiding


                                      ORDER
       We order the Clerk of this court to administratively close appeal numbers 04-17-00417-
CR and 04-17-00418-CR and to transfer the motions for extension of time to file a notice of
appeal that were filed under those appeal numbers to appeal numbers 04-17-00436-CR and 04-
17-00437–CR.


                                                        PER CURIAM

ATTESTED TO:         ________________________